NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

In the Interest of A.Y., K.Y., and M.Y., )
children.                                )
___________________________________)
                                         )
E.Y.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )          Case No. 2D17-2674
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
___________________________________)

Opinion filed March 14, 2018.

Appeal from the Circuit Court for Pinellas
County; James V. Pierce, Circuit Judge.

E.Y., pro se.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

David Paul Krupski, Appellate Counsel,
Sanford, for Appellee Guardian ad Litem
Program.


PER CURIAM.


                Affirmed.
LaROSE, C.J., and KHOUZAM and SALARIO, JJ., Concur.




                                    -2-